Citation Nr: 0738462	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for prostate cancer, status post radical retropubic 
prostatectomy, for the period from January 22, 2004, to 
May 2, 2004.

2.  Entitlement to an initial rating in excess of 40 percent 
for prostate cancer, status post radical retropubic 
prostatectomy, for the period since May 3, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for prostate cancer, status post radical retropubic 
prostatectomy, effective January 22, 2004.  By a June 2005 
rating decision, the RO increased the disability rating from 
10 to 40 percent disabling, effective May 3, 2004.  However, 
as that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period from January 22, 2004, to May 2, 2004, the 
veteran's prostate cancer, status post radical retropubic 
prostatectomy, was manifested by excellent bladder control 
and urine leakage only when laughing very hard, sneezing, or 
coughing, and nocturnal urination on average of two to three 
times per night.  It was not manifested by renal dysfunction.

2.  For the period since May 3, 2004, the veteran's prostate 
cancer, status post radical retropubic prostatectomy, has 
been manifested by urine leakage that requires the wearing of 
absorbent materials but does not require changing the 
absorbent materials more than four times per day, and 
nocturnal urination on average of five or more times per 
night.  It has not been manifested by renal dysfunction.


CONCLUSIONS OF LAW

1.  For the period from January 22, 2004, to May 2, 2004, the 
criteria for a rating higher than 10 percent prostate cancer, 
status post radical retropubic prostatectomy, were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a and b, 
Diagnostic Code (DC) 7528 (2007).

2.  The criteria for a rating higher than 40 percent for 
prostate cancer, status post radical retropubic 
prostatectomy, have not been met since May 3, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a and b, DC 
7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007)  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the ratings initially 
assigned for his disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's prostate cancer, status post radical retropubic 
prostatectomy, is rated under DC 7528, which pertains to 
malignant neoplasms of the genitourinary system and provides 
for a 100 percent disability rating.  It also provides that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  38 C.F.R. § 4.115b.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Only the predominant area of dysfunction is to 
be considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 
4.115a (2007).

The veteran was not assigned an initial 100 percent rating 
for prostate cancer, status post radical retropubic 
prostatectomy, as he had not had any active malignancy for 
more than one and one-half years prior to filling his claim 
for service connection.  38 C.F.R. § 4.115b.  As the veteran 
has not had any active malignancy at any time since filing 
his claim for service connection, the Board finds that an 
assignment of a 100 percent disability rating under DC 7528 
for the veteran's prostate cancer, status post radical 
retropubic prostatectomy, has not been appropriate since the 
effective date of service connection.  Accordingly, his 
disability will be rated on residuals such as voiding 
dysfunction or renal dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a (2007).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day. 38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night. 38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 
cubic centimeters (cc's); 
(2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second); 
(3) recurrent urinary tract infections 
secondary to obstruction; 
(4) stricture disease requiring periodic 
dilatation every two to three months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  38 C.F.R. § 4.115(a).

Urinary tract infections requiring drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  A 30 
percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Where urinary tract 
infections result in poor renal function, the disability is 
to be evaluated as poor renal function.  38 C.F.R. 
§ 4.115(a).

The medical evidence associated with the claims file does not 
reflect that the veteran has experienced renal dysfunction 
such as elevated albumin levels, or urinary tract infections.  
Accordingly, the Board concludes that voiding dysfunction is 
the veteran's predominant post-operative complaint.

The veteran contends that he is entitled to a higher rating 
for each of the periods from January 22, 2004, to May 2, 
2004, and from May 3, 2004, to the present.  

January 22, 2004, to May 2, 2004

The RO assigned an initial rating of 10 percent, based upon 
residual impairment manifested by urinary frequency.  

Treatment records dated from January 2003 to May 2004 show 
that in April 2003 the veteran returned for a six-month 
follow up evaluation, and at that time was one year out from 
his radical prostatectomy.  His PSA continued to be 
undetectable and his bladder control was noted to have 
returned nicely.  He was instructed to return in six months 
for further evaluation.  Records dated in October 2003 show 
that the veteran's PSA was undetectable, that his urine was 
clear, and that his bladder control was excellent.  He was 
instructed to return in six months for further evaluation.  
In February 2004, his PSA was again undetectable, and his 
bladder control was again noted to be excellent.  He was 
instructed to return in six months for further evaluation.

The veteran underwent VA genitourinary examination in March 
2004.  At the time of the examination, the veteran reported 
that he had undergone a radical retropubic prostatectomy in 
June 2002 and that he currently had a PSA of 0.  He denied 
experiencing rectal problems or problems with bowel 
movements, and reported that he did not use any diapers or 
other absorbent materials.  He stated that immediately 
following the surgery he had had some problems with urine 
flow, as a result of which he underwent urethral dilation, 
and since then he had not had any problems with urine flow, 
but did experience spraying at the end of urination.  He 
reported that he generally had to get up to urinate two to 
three times per night, depending upon how much he had had to 
drink during the day.  He stated that he generally tried to 
limit the amount of liquid he consumed, so as to decrease the 
frequency of having to urinate.  With regard to urine 
leakage, he stated that when he laughed very hard, sneezed, 
or coughed, he occasionally lost a small amount of urine.  He 
stated that if he knew that he had to urinate quickly, he 
tried to find a bathroom as quickly as possible.  He stated 
that he had rarely ever lost a little urine prior to making 
it to the bathroom.

As noted above, a 20 percent rating is warranted for daytime 
voiding intervals between one and two hours or awakening to 
void three to four times per night, or where urine leakage 
requires the wearing of absorbent materials that must be 
changed less than two times per day.  A maximum 30 percent 
rating is warranted for obstructed voiding that requires 
intermittent or continuous catheterization.  As the treatment 
records dated from January 2003 to May 2004 show that the 
veteran had excellent bladder control and on VA examination 
the veteran reported that he generally only experienced urine 
leakage when he laughed very hard, sneezed, or coughed, and 
that he generally got up to urinate two to three times per 
night, and do not show that the veteran required intermittent 
or continuous catheterization for obstructed voiding, the 
Board finds that the criteria for a higher rating (daytime 
voiding intervals between one and two hours or awakening to 
void three to four times per night) were not shown and a 
higher rating is not warranted.

The Board has considered the veteran's assertions that but 
for his limiting the amount of liquids consumed during the 
day, he would have had to get up to urinate more than two to 
three times per night, as well as his assertions that he in 
fact experienced more severe urinary symptoms than he 
reported, and that he failed to report the actual severity as 
a result of embarrassment.  While the veteran is competent to 
attest to the frequency with which he urinates, and the 
severity of urine leakage he experiences, the Board finds in 
this case that the veteran's testimony in that regard is not 
credible, as it is not corroborated by the contemporaneous 
clinical evidence.  Layno v. Brown, 6 Vet. App. 465 (1994) 
(layperson is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to the individual through his senses); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to 
testify as to the continuity of symptomatology capable of lay 
observation); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362 (2001) (Board is 
charged with duty to assess the credibility and weight given 
to evidence).  Contrary to the veteran's assertions, his 
bladder control was consistently described throughout this 
period as excellent, and he reported on VA examination in 
March 2004 that he did not require the use of any absorbent 
materials as a result of urine leakage.

In sum, the weight of the credible evidence demonstrates that 
for the period from January 22, 2004, to May 3, 2004, the 
veteran's prostate cancer, status post radical retropubic 
prostatectomy, did not warrant a rating higher than 10 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Since May 3, 2004

Treatment records dated from May 2004 to February 2005 show 
that in May 2004 the veteran was two years out from a radical 
prostatectomy.  His PSA continued to be undetectable.  His 
urine was clear, but he reported that normal daily fluid 
intake required him to void nocturnally five or more times.  
He additionally reported that he had to wear an absorbent pad 
to prevent leakage from laughter, sneezing, or coughing.  
Finally, he reported that he had difficulty controlling flow 
and preventing spraying, necessitating that he sit when 
voiding.  The impression was excessive nocturnal urination.  
Records dated in August 2004 show that little had changed.  
His PSA was undetectable, and his urine was clear.  However, 
the veteran admitted that he did have some loss of urine 
which required him to wear a pad on a daily basis.  He lost 
most urine with activity.  He was instructed to return in six 
months for further evaluation.  In February 2005, the veteran 
returned for follow up evaluation.  He at that time was three 
years out from the radical prostatectomy.  His PSA was 
undetectable.  However, he had increased urinary frequency, 
with 21 cc of residual urine leakage.  It was determined that 
his increased frequency was secondary to increased oral 
intake.  

The veteran again underwent VA genitourinary examination in 
May 2005.  At the time of the examination, the veteran 
reported that he had experienced problems with urinary 
incontinence since the surgery.  He complained of urinary 
leakage which required the use of approximately six to eight 
pads per day.  He reported five episodes of nocturnal 
urination on average.  He additionally reported experiencing 
urge incontinence.  

As noted above, a 40 percent rating is warranted for a 
daytime voiding interval of less than one hour or awakening 
to void five times per night, or where urine leakage requires 
the wearing of absorbent materials that must be changed two 
to four times per day.  An increased rating of 60 percent is 
warranted for urine leakage that requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  Treatment records dated 
from May 2004 to February 2005, and the May 2005 report of VA 
examination, show that the veteran consistently reported that 
normal daily fluid intake required him to void nocturnally 
five or more times.  These records also show that he had to 
wear an absorbent pad to prevent leakage from laughter, 
sneezing, or coughing, and that as his symptoms worsened he 
had to wear a pad on a daily basis.  While he reported on VA 
examination in May 2005 that urine leakage required him to 
change his pad six to eight times per day, his clinical 
records dated from May 2004 to February 2005 do not 
corroborate this frequency.  The clinical records show that 
his urine leakage worsened as compared to the period prior to 
May 2004, but do not demonstrate that he required the use of 
an appliance or that he was required to change his pads as 
many as six to eight times per day.  The Board accordingly 
finds that the criteria for a higher rating (urine leakage 
that requires the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times 
per day) are not corroborated by the contemporary clinical 
evidence of record and a rating higher than 40 percent is 
therefore not warranted.

The Board has considered the veteran's assertions that the 
residual symptoms of his prostatectomy have worsened such 
that he is now required to wear absorbent materials that must 
be changed six to eight times per day as a result of urine 
leakage.  However, although the veteran is competent to 
attest to the severity of urine leakage he experiences, the 
Board finds in this case that the veteran's testimony in that 
regard is not credible, as it is not corroborated by the 
contemporaneous clinical evidence.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Clinical records dated through February 2005 show that the 
veteran was required to wear absorbent materials as a result 
of urine leakage on a daily basis.  They do not, however, 
demonstrate that his urine leakage was so severe that he was 
required to change his pads four or more times per day, as he 
alleged on VA examination in May 2005.  Given the discrepancy 
between the symptoms as reported to his treating physician 
and the VA examiner, the Board finds that the veteran's 
testimony regarding the extent of his urine leakage is not as 
credible as the other evidence.   

In sum, the weight of the credible evidence demonstrates that 
for the period since May 4, 2004, the veteran's prostate 
cancer, status post radical retropubic prostatectomy, does 
not warrant a rating higher than 40 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881, 886 (Fed. Cir. 2007).  

In January 2004, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

In addition, although the claim for service connection for 
prostate cancer, status post radical retropubic prostatectomy 
was subsequently granted and the veteran disagreed with the 
initial rating, VA's General Counsel has held that, when a 
claimant raises a new "downstream" issue, or claim, in a 
notice of disagreement, the VCAA does not require VA to 
provide new notice under § 5103 so long as it addresses the 
new issue in an SOC, and provided that it gave a § 5103 
notice in conjunction with the initial claim.  See VAOPGCPREC 
8-03; Sutton v. Nicholson, 20 Vet. App. 419 (2006) (once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served it purpose, and its application is not longer required 
because the claim has already been substantiated).

As noted above, an initial VCAA notice was provided to the 
veteran in January 2004, in conjunction with his claim for 
service connection for prostate cancer, status post radical 
retropubic prostatectomy, and prior to the April 2004 rating 
decision that granted service connection.  The veteran 
appealed the rating assigned, and his disagreement with the 
rating assigned is a "downstream" issue.  Nonetheless, the 
RO also provided the veteran with additional VCAA notice in 
January 2005 with respect to his claim for a higher rating.  
For this reason as well, further VCAA notice is not required.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating in 
January 2005 as this is the premise of the claim.  It is 
therefore inherent in the claim that the veteran had actual 
knowledge of the rating element of his claim; additionally, 
he was provided with notice of the type of evidence necessary 
to establish an effective date for his prostate cancer in 
September 2007.    

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Next, specific VA medical opinions pertinent to 
the issues were obtained in March 2004 and May 2005.  
Therefore, the available records and medical evidence have 
been obtained in order to made adequate determinations as to 
this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

An initial rating higher than 10 percent for prostate cancer, 
status post radical retropubic prostatectomy, for the period 
from January 22, 2004, to May 3, 2004, is denied.

An initial rating higher than 40 percent for prostate cancer, 
status post radical retropubic prostatectomy, for the period 
since May 4, 2004, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


